Case 2:85-cv-04544-DMG-AGR Document 845 Filed 07/08/20 Page 1 of 1 Page ID #:38843



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544 DMG (AGRx)                                     Date    July 8, 2020

    Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page     1 of 1

    Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                 NOT REPORTED
                 Deputy Clerk                                               Court Reporter

       Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
                None Present                                                None Present

   Proceedings: IN CHAMBERS—ORDER RE DEFENDANTS’ EX PARTE
                APPLICATION [841] TO LIFT RESTRICTIONS IN PARAGRAPH 4.E
                OF THE JUNE 26, 2020 ORDER [833]

            On June 26, 2020, the Court issued an Order that, inter alia, required the Immigrations and
   Customs Enforcement (“ICE”) Juvenile Coordinator to report on specific reasons why B.B.B.,
   A.F.P.P., and K.J.A.B. remain in detention in juvenile detention facilities and provided that
   “[n]one of these minors who age out shall be sent to an adult detention facility pending resolution
   of this inquiry.” June 26, 2020 Order at 5 [Doc. # 833]. On July 6, 2020, Defendants filed an Ex
   Parte Application to lift the restriction on transferring minor A.F.P.P. to an ICE adult detention
   facility on July 7, 2020, his 18th birthday. [Doc. # 841.] Defendants argue that both ICE and an
   Immigration Judge have found A.F.P.P. to be a danger to the public and himself due to his apparent
   attempt to use a knife on the ICE agents who detained him, so his continued detention does not
   violate the Flores Settlement Agreement’s (“FSA”) provisions permitting a Class Member to be
   held in juvenile detention facilities if he “has committed, or has made credible threats to commit,
   a violent or malicious act.” FSA at ¶ 21 [Doc. # 101]. ICE also determined that A.F.P.P. was a
   flight risk, though it does not provide specific facts supporting that determination.

           As stated in the June 26, 2020 hearing on the Juvenile Coordinators’ updated Reports, the
   Court does not intend to review or overrule an Immigration Judge’s determination that a Class
   Member poses a danger to himself or the public. Defendants appear to have met their burden of
   demonstrating that there was justification for detaining A.F.P.P, and Plaintiffs failed to file
   anything showing otherwise. The ex parte relief requested is no longer appropriate, however,
   because Defendants filed a supplement on July 7, 2020 at 12:28 p.m. indicating that ICE already
   has released A.F.P.P. [Doc. # 843.] Accordingly, the Court DENIES Defendants’ Ex Parte
   Application, without prejudice to Defendants’ refiling their request for relief as a properly-noticed
   motion after first attempting resolution of any dispute informally or through the procedure set forth
   in the Order Appointing Special Master [Doc. # 494].

   IT IS SO ORDERED.

    CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
